Citation Nr: 1230214	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-32 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected left shoulder degenerative joint disease (DJD) with history of thoracic outlet syndrome and radiculitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  Among other things, previously established evaluations of 20 percent for DDD of the cervical spine and noncompensable for thoracic outlet syndrome left side were continued therein.  The Veteran initiated an appeal as to each of these determinations.

In a March 2007 rating decision, the RO recharacterized thoracic outlet syndrome left side to include left arm radiculitis and increased the evaluation for this service-connected disability to 20 percent effective as of the date the Veteran's claim for an increased evaluation was received.  This was noted to be a grant, though only a partial grant, of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that an increased rating claim remains in controversy when less than the maximum available benefit is awarded).  In an August 2008 rating decision, the RO again recharacterized the service-connected disability as left shoulder DJD with history of thoracic outlet syndrome and radiculitis.  A 20 percent evaluation was maintained.  Following these rating decisions and the issuance of a statement of the case continuing a 20 percent evaluation for both left shoulder DJD with history of thoracic outlet syndrome and radiculitis as well as DDD of the cervical spine, the Veteran perfected his appeal.

Based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," this matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Each of the issues comprising this matter unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication of either issue cannot proceed without further development.  VA indeed has a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Records

VA's duty to assist includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Reasonable efforts to help obtain records that are in Federal custody consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Such requests may cease, however, if it is determined that the records do not exist or that further requests to obtain them would be futile.  Id.  Cases in which it may be concluded that no further efforts are required include those in which VA is advised that the records do not exist or that the custodian does not have them.  38 C.F.R. § 3.159(c)(2) (2011).  

Pertinent VA treatment records dated from prior to the period on appeal through July 2007 are contained in the claims file.  No VA treatment records are contained in the "eFolder."  

The Veteran indicated subsequent to July 2007 that he continued to receive pertinent treatment from VA.  Specifically, he submitted a letter in June 2008 concerning an August 2008 VA neurosurgery appointment.  He noted in an attached statement that he desired the results of this appointment to be considered in adjudicating this matter.

To date, it appears that no requests have been made for the Veteran's VA treatment records dated from July 2007 to present.  VA has constructive notice of VA generated documents that could plausibly be expected to be part of the record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Such documents thus are constructively part of the record before the Board even where they are not actually before the adjudicating body.  Id.  Requests for updated VA treatment records in compliance with the statute and regulations set forth above thus must be made.  Doing so requires a remand.

Medical Examination(s)/Opinion(s)

VA's duty to assist also includes a mandate that any VA medical examination obtained be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the examination must be contemporaneous in that it portrays the current state of the disability at issue if it is service-connected.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (concluding that a Veteran was entitled to a new examination after noting that two years had passed since his last VA examination and that the Veteran contended his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that an examination too remote for rating purposes cannot be considered "contemporaneous"); see also Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v. Principi, 3 Vet. App. 480 (1992); Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  

One exception exists, however.  When there is other medical evidence of record that is adequate for rating purposes, a VA medical examination is not required.  38 C.F.R. § 3.326.  The duty to assist accordingly does not compel a new medical examination even though an old examination is not contemporaneous if other medical evidence that is contemporaneous is sufficient to adjudicate the claim.

The last examination concerning the Veteran's DDD of the cervical spine occurred in April 2007.  The last examination specifically concerning his left shoulder DJD with history of thoracic outlet syndrome and radiculitis was in September 2005.  As discussed above, updated VA treatment records are outstanding.  Particular attention needs to be given as whether any surgical procedures followed the Veteran's August 2008 neurosurgery appointment.  Therefore, no determination can be made at this time as to whether or not the medical evidence excluding VA medical examinations is both contemporaneous and sufficient to render a determination.  Consideration thus shall be given on remand to the propriety of a new VA examination for each of the aforementioned service-connected disabilities in light of the other medical evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include attempting to obtain and associate with the claims file or "eFolder" updated VA treatment records dated from July 2007 to present regarding the Veteran.  This also shall include attempting to obtain and associate with the claims file or "eFolder," after securing any necessary authorization, new pertinent records identified by him during the course of this remand.

2.  Next, consider whether VA's duty to assist requires the provision of a new medical examination for the Veteran's DDD of the cervical spine, left shoulder DJD with history of thoracic outlet syndrome and radiculitis, or both, in light of all the other medical evidence.  Particular attention needs to be given as whether any surgical procedures followed the Veteran's August 2008 neurosurgery appointment as such would naturally change the nature of his condition.  Make arrangements for such an examination or examinations, to include review of the claims file and pertinent documents in the "eFolder," if they are required.  If they are not required, document that determination as well as the basis for it in the claims file or "eFolder."

3.  Finally readjudicate the issues of entitlement to an evaluation in excess of 20 percent for DDD of the cervical spine and for left shoulder DJD with history of thoracic outlet syndrome and radiculitis comprising this matter.  If either of these benefits sought is not granted in full, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded the requisite time period to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

